In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1519V
                                      Filed: June 21, 2017
                                         UNPUBLISHED

****************************
SCOTT RODEMOYER,                         *
                                         *
                    Petitioner,          *     Ruling on Entitlement; Concession;
v.                                       *     Shoulder Injury Related to Vaccine
                                         *     Administration (SIRVA);
SECRETARY OF HEALTH                      *     Influenza (Flu) Vaccination;
AND HUMAN SERVICES,                      *     Special Processing Unit (SPU)
                                         *
                    Respondent.          *
                                         *
****************************
Isaiah Richard Kalinowski, Maglio, Christopher, and Toale, PA, Washington, DC, for
petitioner.
Daniel Anthony Principato, U.S. Department of Justice, Washington, DC, for
respondent.

                                    RULING ON ENTITLEMENT1

Dorsey, Chief Special Master:

      On November 15, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a left shoulder injury as a result of his
October 24, 2015 influenza (“flu”) vaccination. See generally Petition at 1-4. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On June 19, 2017, respondent filed his Rule 4(c) report in which he indicates that
petitioner’s injury is “consistent with a shoulder injury related to vaccine administration
(‘SIRVA’)” and concedes that petitioner is entitled to compensation in this case.
Respondent’s Rule 4(c) Report at 1. Specifically, respondent “has concluded that a
preponderance of evidence establishes that the injury to [p]etitioner’s left shoulder was
1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
caused-in-fact by the administration of the flu vaccine on October 24, 2015.” Id. at 3.
Respondent further agrees that “[p]etitioner’s injury is not due to factors unrelated to the
administration of the flu vaccine, and [p]etitioner has suffered the sequela of his injury
for more than six months.” Id. Finally, “[r]espondent has concluded that [p]etitioner has
satisfied all legal prerequisites for compensation under the Vaccine Act.”

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2